                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  3:21-cv-166-MOC-DCK

ANDRE ANTONIO DAVIS,                      )
                                          )
                  Plaintiff, pro se,      )
                                          )
vs.                                       )                                      ORDER
                                          )
THE CRAWFORD GROUP, INC., et al.,         )
                                          )
                                          )
                  Defendants.             )
__________________________________________)

         THIS MATTER comes before the Court on a Motion to Dismiss, filed by Defendants

The Crawford Group, Inc.; Enterprise Holdings Inc., improperly named as Enterprise Holding

Inc.; and Enterprise Leasing Company-Southeast, LLC, under 12(b)(6) of the Federal Rules of

Civil Procedure.1 (Doc. No. 9).

         I.       BACKGROUND

         The Crawford Group, Inc. is the parent corporation of Enterprise Holdings, Inc.

Enterprise Holdings, Inc., in turn, is the ultimate holding company for the various Enterprise

rental car operating affiliates. Enterprise Leasing Company-Southeast, LLC is the affiliate that

operates the local Enterprise Rent-A-Car branch (“Enterprise”) in Gastonia, North Carolina.

         Pro Plaintiff Andre Davis alleges that on two occasions he rented cars from the Gastonia,

North Carolina, Enterprise location. He claims that on these two occasions, Defendants

conspired with numerous United States governmental officials and other prominent people and



1
  Christine B. Taylor and Nick Bresheshears joined in the motion to dismiss, but Plaintiff has voluntarily dismissed
these two individuals as named Defendants. (Doc. No. 17).
                                                          1




       Case 3:21-cv-00166-MOC-DSC Document 23 Filed 09/16/21 Page 1 of 4
corporations to install or to allow to be installed spy equipment on the rental cars. According to

Davis, the spy equipment hacked into his cell phone and other computer devices and transmitted

his location to the said corporations, governmental officials, and others. These officials and the

defendants then caused numerous military and civilian aircraft to follow Davis in an elaborate

global conspiracy to steal his information and somehow rob the United States Treasury. Davis

seeks to recover damages on numerous theories in an amount in excess of $1.2 billion.

        II.     STANDARD OF REVIEW

        In reviewing a motion to dismiss pursuant to FED. R. CIV. P. 12(b)(6), the Court must

accept as true all of the factual allegations in the Complaint and draw all reasonable inferences in

the light most favorable to the plaintiff. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). However, to survive a Rule 12(b)(6) motion, “[f]actual allegations must be enough to

raise a right to relief above the speculative level,” with the complaint having “enough facts to

state a claim to relief that is plausible on its face.” Id. at 570. “[T]he tenet that a court must

accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions,”

and “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” are insufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 555). A complaint may survive a motion to dismiss only if it “states a plausible claim for

relief” that “permit[s] the court to infer more than the mere possibility of misconduct” based

upon “its judicial experience and common sense.” Id. at 679 (citations omitted). While the Court

may construe Plaintiff’s complaint liberally because he is a pro se plaintiff, the complaint must

still allege “‘facts sufficient to state all the elements of [his] claim’” to survive a motion to

dismiss. Williams v. Wal-Mart Stores East, L.P., No. 5:18-CV-33-BO, 2018 WL 3341181, at *2

(E.D.N.C. July 6, 2018) (quoting Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 765 (4th

                                                   2


      Case 3:21-cv-00166-MOC-DSC Document 23 Filed 09/16/21 Page 2 of 4
Cir. 2003)).

       III.    DISCUSSION

         Plaintiff has not alleged any logical or cognizable legal theory advanced against

Defendants. Indeed, Plaintiff’s factual allegations are fantastical and delusional. Because

Plaintiff’s Complaint fails to state a valid claim for relief, dismissal is warranted under Rule

12(b)(6).

       IV.     CONCLUSION

       For the reasons stated herein, Defendants’ motion to dismiss is granted and this action is

dismissed with prejudice.

       Finally, this Court notes that this lawsuit is but one in a string of similar lawsuits recently

filed by Plaintiff against various other entities and individuals. See, e.g., Davis v. Amazon.com

Inc., No. 3:21-cv-00150-GCM (W.D.N.C. June 23, 2021) (Doc. No. 3) (dismissing Plaintiff’s

Complaint with prejudice where Plaintiff alleged Amazon conspired with InfraGard to not

deliver packages to him; “the Complaint is frivolous on its face and fails to state a claim upon

which relief can be granted”); Davis v. Pichai, Case No. 3:21-cv-00228-GCM (W.D.N.C. June 9,

2021) (Doc. No. 3) (dismissing case with prejudice where Plaintiff claimed Google conspired

with InfraGard to track Plaintiff using its software and Google Maps); Davis v. Bridgestone

Corp., No. 3:21-cv-00149-MOC-DCK (W.D.N.C. July 26, 2021) (Doc. No. 5) (alleging that

Bridgestone Americas aided the U.S. Department of Homeland Security to install tracking

equipment on Plaintiff’s car); Davis v. The Crawford Grp. Inc., No. 3:21-cv-00166-MOC-DSC

(W.D.N.C. Apr. 14, 2021) (Doc. No. 1) (claiming that The Crawford Group Inc., Enterprise

Holdings, Inc., and Enterprise Rent a Car have been conspiring with InfraGard to attach tracking

equipment to Plaintiff’s car and monitor him via satellite); Davis v. O’Connell et al., No. 3:21-

                                                  3


      Case 3:21-cv-00166-MOC-DSC Document 23 Filed 09/16/21 Page 3 of 4
cv-00056-RJC-WCM (W.D.N.C. Feb. 4, 2021) (Doc. No. 1) (alleging that InfraGard agents

attached a tracking device to Plaintiff’s car and have been following him).

       Plaintiff’s numerous frivolous and vexatious filings are placing undue burden on the

Court’s already heavy docket. The Court has the inherent authority to require a litigious filer to

pay monetary sanctions. See Chambers v. NASCO, Inc., 501 U.S. 32, 46–47 (1991); see also

Armstrong v. Koury Corp., 16 F.Supp.2d 616, 620 (M.D.N.C.1998) (“Courts have the authority

to protect defendants from the harassment of frivolous and vexatious lawsuits, and to protect

themselves from having to process frivolous and repetitive papers.”). Further, courts have

substantial discretion in fashioning an appropriate sanction for litigants, including a prefiling

injunction. Armstrong, 16 F.Supp.2d. at 620.

       Therefore, Plaintiff is hereby on notice that if he continues to file frivolous and

meritless lawsuits in this Court, the Court will not hesitate to institute a pre-filing

injunction against Plaintiff, along with hefty monetary sanctions.

       IT IS, THEREFORE, ORDERED that:

       1.   The Motion to Dismiss, (Doc. No. 9), is GRANTED.

       2. This action is dismissed with prejudice.

       3. The Clerk is directed to terminate this action.



 Signed: September 16, 2021




                                                  4


      Case 3:21-cv-00166-MOC-DSC Document 23 Filed 09/16/21 Page 4 of 4
